HORTON, J.,
dissenting: I dissent from the majority opinion. That opinion asserts, and bases its mandate on the assertion, that it was error for the trial judge to admit evidence of the existence of workers’ compensation benefits available to the plaintiff. It holds that the admission “plainly fails the balancing test contained in New Hampshire Rule of Evidence 403” and that “the court plainly abused its discretion in admitting evidence of Cyr’s receipt of workers’ compensation benefits.” I do not find the conclusion so plain. The admission of this evidence, in my view, is within the discretion of the trial court.
The record establishes that there was a dispute over the plaintiff’s claim for lost wages and the evidence of alternate income was both relevant and probative. The plaintiff asserts Rule 403 prejudice in the realm of damages, based on the principles behind the collateral source rule. The trial court structured a limiting instruction to avoid violation of the collateral source rule in the calculation of damages. The prejudice side of the scale is lightened by the fact that, when the evidence was admitted, the plaintiff had already entered medical records with clear reference to the presence of workers’ compensation benefits. The record positions this admission question within the discretion of the trial court. Even if this prejudice, as tempered by the instruction, was, as a matter of law, overwhelming and mandates a finding of error, the error is harmless, since the jury decided this case on liability and did not reach the issue of damages. MacFarlane v. Rich, 132 N.H. 608, 612-13, 567 A.2d 585, 589 (1989); Panas v. Harakis, 129 N.H. 591, 610-11, 529 A.2d 976, 988 (1987).
The majority opinion looks beyond the prejudice balance asserted by the plaintiff and suggests that we add “confusion of the issues” to the exclusion side of the scale. It suggests that under the trial court’s limiting instruction, the jury will have trouble separating the impermissible setoff from damages from the *210permissible challenge to the lost wages claim. This distinction is not particularly sophisticated and was well drawn in the limiting instruction. We assume that the jury follows properly crafted instructions, and we follow a presumption of understanding. Watkins v. Railroad, 84 N.H. 124, 128, 146 A. 865, 867 (1929).
The ruling on admission was within the discretion of the trial court.
The plaintiff raises other issues on appeal that are either not reached in the majority opinion or addressed in the context of “likely to arise again on remand.” I do not reach these issues and reserve my opinion thereon. In light of this position, I take no position on the mandate of the majority opinion.
THAYER, J., joins in the dissent.